 

Case 3:19-cv-00141-TCB Document 14-2 Filed 10/21/19 Page 1of 21

IN THE UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF GEORGIA
NEWNAN DIVISION

E.F., a minor, by and through,
LAQUARBASHAUN FORD, his
mother,

Plaintiff,

Vv.
CIVIL ACTION FILE
TROUP COUNTY SCHOOL NO. 3:19-cv-141-TCB
SYSTEM, DAVID SHUMATE, in his
individual and official capacity, and
ALTON WHITE, in his individual and
official capacity,

Defendants.

 

 

DECLARATION OF DR. BRIAN SHUMATE

 

 

 

STATE OF GEORGIA
COUNTY OF TROUP

COMES NOW, DR. BRIAN SHUMATE, and in accordance with 28 U.S.C.

§ 1746, hereby declares as follows:
al;

My name is Dr. Brian Shumate. | am over the age of twenty-one (21). | am
competent to make this Declaration and have personal knowledge of the
information set forth herein. | understand that this Declaration is for use in
connection with the above-captioned civil action, and | give it freely for that

purpose.
Case 3:19-cv-00141-TCB Document 14-2 Filed 10/21/19 Page 2 of 21

2.

| am employed as the superintendent of the Troup County School District. |
have held this position since July 1, 2019. My employment duties include
supervision and oversight of the School District's administration, faculty,
students, and school records.

3.

On September 4, 2019, a disciplinary hearing tribunal, which having
considered the evidence presented to it at a hearing where E.F. was represented
by counsel, found that E.F. committed offenses in violation of certain Troup
County Board of Education policies.

4.

By correspondence dated September 9, 2019, E.F., through counsel,
appealed the decision of the tribunal to the Troup County Board of Education. A
true and correct copy of E.F.'s Notice of Appeal, which is kept and maintained in
the ordinary course of business by the Troup County School District, is attached
hereto as Exhibit 1. E.F., through counsel, submitted a brief in support of his
appeal. A true and correct copy of E.F.'s Brief in Support of Appeal, which is kept
and maintained in the ordinary course of business by the Troup County School
District, is attached hereto as Exhibit 2.

5.
During a special meeting held on September 23, 2019, the Troup County

Board of Education affirmed the tribunal's decision. A true and correct copy of my

[2]
Case 3:19-cv-00141-TCB Document 14-2 Filed 10/21/19 Page 3 of 21

letter regarding the Board of Education's decision and the Board of Education's
decision, which are kept and maintained in the ordinary course of business by
the Troup County School District, is attached hereto as Exhibit 3.

6.

By correspondence dated October 1, 2019, E.F., through counsel,
appealed the decision of the Troup County Board of Education to the State Board
of Education. A true and correct copy of E.F.'s Notice of Appeal to the State
Board, which is kept and maintained in the ordinary course of business by the
Troup County School District, is attached hereto as Exhibit 4.

7.

E.F.'s appeal to the State Board of Education remains pending as of the
date of this Declaration. Pursuant to 0.C.G.A. § 20-2-1160(b), the State Board of
Education may affirm, reverse, or remand the local board decision or may refer
the matter to mediation. Pursuant to O.C.G.A. § 20-2-1160(c), parties have the
right to appeal the decision of the State Board of Education to the superior court
wherein the local board of education is located.

| have read this Declaration comprised of seven (7) separately numbered
paragraphs, and | declare under penalty of perjury that the foregoing is true and
correct.

Executed on this 21st day of October, 2019.

/

5

/ o (y
i Zz, i / ;
Aye 7 iw? —
DR. BRIAN SHUMATE

[3]
Case 3:19-cv-00141-TCB Document 14-2 Filed 10/21/19 Page 4 of 21

67870173-1
Case 3:19-cv-00141-TCB Document 14-2 Filed 10/21/19 Page 5of 21

KAREN HENIZU GEIGER GEORGIA LEGAL SERVICES PROGRAM®

RICHARD M1. RUFOLO
MANAGING ATTORNEY

a Nol adntitted in Georgla
siunuy¥.anoenson PIEDMONT REGIONAL OFFICE EXECUTIVE DIRECTOR
REQIONAL OPERATIONS 104 MARIETTA STREET, N.W, SUITE 240 DEPUTY DIRECTOR GENERAL '
MANAGER ATLANTA, GEORGIA 30303-2743 COUNSEL |
cee (404) 894-7707 FAX (404) 463-1584 BOARD OF DIRECTOUS
JESSICA STUART . AR, b 2S:
LAUMEN CARTWRIGHT (404) 563-7715 (auto attendant) —_ oA RESIDENT
WHITNEY KNOX LEE 1-800- 822-5391 (for clients only) SETH DRUCKNER
SUPERVISING ATTORNEYS . VICE PRESIDENT
(PDD 1-800-255-0056 PATRICK DAVENPORT, ESQ.
SULSTS VICE PRESIDENT
TASILTA PRIGUEI ML PAYE MCCORD
TREASURER
SAKIRA pas TENNELL LOCKETT, ESQ,
SEA CTTORAEYS SECRETARY
STAT ATTORNE _ WILLIAM IT. “BERT* GREGORY, I
SANUH BE, MOORE September 9, 2019 ATEAROE
SENIOR PARALEGAL P , NESTE SETTAnG
Ese Brown

VICTIMS OF CRIME NAVIGATOR

Dr. Brian Shumate, Superintendent
Troup County School District

100 North Davis Road

LaGrange, GA 30241 |

 

Via email and certified mail |

Re: (QE, LaGrange High School |
Notice of Appeal

Dear Dr. Shumate,

My office represents E.F, I am writing on his behalf to request an appeal of the decision
issued by the Disciplinary Hearing Officer on September 4, 2019, finding E.F. guilty of
violating Sections 7,10 and 12.08 of the Student Behavior Code, expelling him through
the first semester of the 2019-2020 school year, and requiring him to attend Hope

Academy for the remainder of the 2019-2020 school year, E.F. appeals this decision on
the grounds that it is unsupported by evidence, contrary to law, in violation of his First |
Amendment and due process rights, and arbitrary and capricious.

Additionally, I request the following:

* An expedited copy of the complete record, including a copy of the audio
recording and transcript of the hearing, to be provided to my office via email to
kbuchanan@elsp.org as soon as possible, |

|

© The opportunity to submit a written statement supporting the appeal and detailing
why the decision is in error, and

   

America’s Partner
for Equal Justice The Georgia Legal Services Program is a nonprofit corporation whose mis
to provide civil legal services for persons with low incomes, creating equal access

to justice and opportunities out of poverty.

 

LSC

LEGAL SERVICES COAPORATION

Serves: Barlow, Carroll, Coweta, Douglas, Fayette, Floyd, Gordon, tlaralson, Heard, Henry, Newton, |
Paulding, Polk, Rockdale and Spalding
AN AFFIRMATIVE ACTION/EQUAL OPPORTUNITY EMPLOYER M/F/I/V¥
Case 3:19-cv-00141-TCB Document 14-2 Filed 10/21/19 Page 6 of 21

Dr. Brian Shumate
September 9, 2019
Page 2 of 2

e That E.F. be permitted to immediately return to LaGrange High School and
complete his regular school work pending the appeal, pursuant to O.C.G.A. § 20-
2-754(c).

I can be contacted at (404) 563-7715 extension 1632 or by email at kbuchanan@glsp.org,

Sincerely,

Ju

Kamala N. Buchanan
Law Assistant

Attorney at Law
GA Bar No. 121626

cc; John Taylor

 
Case 3:19-cv-00141-TCB Document 14-2 Filed 10/21/19 Page 7 of 21

 

 

Kanan uestzeaataEn GEORGIA LEGAL SERVICES PROGRAM® RIGIRRDIRY AEROS
MANAGING ATTORNEY af :
Nesnane ATONE PIEDMONT REGIONAL OFFICE esecoripuneee
REQIONAL OPERATIONS 104 MARIETTA STREET, N.W. SUITE 240 DEFLTY DIRECTOR SEenae
MANAGER ATLANTA, GEORGIA 30303-2743 COUNSEE
EUGRNE CHOI (404) 894-7707 FAX (404) 463-1584 BOARD OF DIRECTORS
a (404) 563-7715 (auto attendant) TBRRICA fl. GANDY, ESQ.
WHITNEY KNOX LEE 1-800- 822-5391 (for clients only) SETU BRUCKNER
SUPERVISING ATTORNEYS TD D 1-800-255-0056 ee DAVENPOWT, en.
VICE PRESIDENT
TASHILA Sea M.PAYEMCCORD
BUIZADETH SLAIN TENNELL LOCKETT, ESQ.
; SECRETARY
STAFF ATTORNEYS WILLIAM IL, “BERT GREGORY, It
AT LARGE
BARANE,MOORE September 23, 2019 Nerrie iLL
Etisz BROWN

VICTIM OF CRIME NAVIGATOR

Dr, Brian Shumate, Superintendent
Troup County School District
100 North Davis Road
LaGrange, GA 30241

Via email and certified mail

Re: [ERRRM, LaGrange High School ;
Brief in Support of Appeal

Dear Dr. Shumate,

E.F, respectfully submits this brief in support of his appeal of the arbitrary and
capricious disciplinary decision issued by the disciplinary tribunal (“the Tribunal”) on
September 4, 2019. The decision must be reversed because it is unsupported by evidence
and contrary to law, and because the decision violates E.F,’s First Amendment free
speech rights.

I. Statement of the Case

E.F. is a seventeen-year-old African American high school senior at LaGrange
High School (“LHS”). E.F, is an aspiring hip-hop artist who has been actively pursuing a
rap career since 2016. He has released multiple music videos online in the past three
years.

On the weekend of July 13-14, 2019, LHS Assistant Principal James Bozeman
observed one of E.F.’s music videos, titled “Consequences 2,” via a YouTube link posted
on his Facebook feed. In the three-minute video, E.F. and another individual rapped
while approximately ten other young men danced around them. The video displayed all

America’s Partner . ; .
for Equal Justice The Georgia Legal Services Program is a nonprofit corporation whose mission is
aa ee to provide civil legal services for persons with low incomes, creating equal access
REG ASEERNIGES CONLOIATON to justice and opportunities out of poverty.

 

 

Serves: Bartow, Carroll, Coweta, Douglas, Fayette, Floyd, Gordon, Haralson, Heard, Henry)
Paulding, Polk, Rockdale and Spalding EXHIBIT
AN AFFIRMATIVE ACTION/EQUAL OPPORTUNITY EMPLOYER M/W/H/V

a:

  
Case 3:19-cv-00141-TCB Document 14-2 Filed 10/21/19 Page 8 of 21

Dr, Brian Shumate
September 23, 2019
Page 2 of 7

the men making hand gestures while dancing. E.F. and multiple other members of the
video also carried what appeared to be a handgun, The video was shot off-campus and
during the summer months,

On July 15, 2019, Assistant Principal Bozeman showed the video to LHS
Principal Alton White, who iminediately contacted School Resource Officer (SRO) Lane
Hamet. Together, Assistant Principal Bozeman, Principal White, SRO Hamer, and
Assistant Principal Jeff Little met to review “(Consequences 2,” take screenshots, and
identify LHS students in the video, including E.F, No one present at that meeting had any
expertise in weapons or identifying gang signs.

SRO Hamer forwarded the video to LaGrange Police Investigator Jarrod
Anderson in the Special Investigations Unit (“SIU”), who had experience investigating
criminal gang activity in LaGrange. After viewing the video, Investigator Anderson
concluded that E.F. made hand gestures in the video that were “consistent with the
Bloods,” a criminal street gang.

The only evidence informed by firsthand knowledge about the gun in the video
indicated it was a toy prop. Nevertheless, Principal White charged E.F, with violations of
the Student Behavior Code and Disciplinary Protocol Regulations JCDA 7.10
(“Participation in Gang Activity’) and 12.08 (“Outside Conduct”). E.F. was suspended
from school pending the Tribunal.

A Tribunal was held on September 4, 2019, Based on this evidence, the Tribunal
found E,F. guilty of violating Student Behavior Code sections 7.10 (“Gang Activity”) and
12.08 (“Outside Conduct”), E.F. was expelled for the remainder. of the 2019-2020 school
year, with the option of attending altemative school at HOPE Academy in the second
semester of his expulsion. E.F. was prohibited from participating in any extracurricular
activities facilitated by the Troup County School System (“TCSS”) during his expulsion.

118 Argument
a. Standard of Review

The local school board carries the burden of proving that a student violated its
rules and regulations. Scott v. DeKalb Cnty. Bd. of Educ,, Case No. 1988-26 (Ga SBE,
Sept. 1988). Appellate review is limited to the record. O.C.G.A. § 20-2-1160(e). A school
discipline decision that is either unsupported by any evidence or contrary to law is
arbitrary and capricious, and must be reversed. Clinch Cnty. Bd. of Educ, v. Hinson, 247
Ga. App. 33, 36 (2000).

b. TCSS’s “outside conduct” policy is contrary to state law.

O.C.G.A. § 20-2-751,5(c) provides that “each student code of conduct shall ...
contain provisions that address any off-campus behavior of a student which could result
in the student being criminally charged with a felony and which makes the student's
continued presence at school a potential danger to persons or property at the school or
which disrupts the educational process” (emphasis added). The State Board has
consistently required that school districts show both of these elements, See, e.g., N.M. v.

 
Case 3:19-cv-00141-TCB Document 14-2 Filed 10/21/19 Page 9 of 21

Dr. Brian Shumate
September 23, 2019
Page 3 of 7

Polk Cnty, Bd. of Educ,, Case No. 2019-15 (Ga. SBE, Feb. 2019) (“the local board must
prove both the felonious off-campus conduct and the legally required nexus”); C.O. v,
Henry Cnty, Ba. of Educ., Case No. 2018-15 (Ga, SBE, March 2018) (invalidating local
board code of conduct that did not include the nexus provision); S.B. v, Henry Cnty Bd. of
Educ,, Case No, 2018-12 (Ga, SBE, Feb, 2018) (same).

The TCSS Student Behavior Code provides that “[a] student who commits any act
or exhibits conduct outside of school hours or away from school which may adversely
affect the educational process or endanger the health, property, safety, morals, or well-
being of other students, teachers, or employees within the school system may be
disciplined hereunder.” This provision is contrary to law because it does not require that
the student’s outside conduct be punishable as a felony, as O.C.G.A. § 20-2-751.5(c)
demands. Its application to E.F. constitutes an abuse of discretion by the Tribunal, and
warrants reversal. C.O. v. Henry Cnty, Bd. of Educ., Case No. 2018-15 (Ga. SBE, March
2018).

c. The school failed to meet its burden to demonstrate that E.F. was guilty
of “outside conduct” punishable as a felony that posed'a danger or
disruption to the educational process.

Under 0.C,G.A, § 20-2-751.5(c), a student may properly be disciplined for off-
campus behavior that is punishable as a felony, and which makes the student’s presence
at school a “danger to persons or property at the school or which disrupts the educational
process,” LHS failed to make out either of these prongs.

First, the school did not present any admissible evidence that E.F.’s off-campus
behavior could result in him being criminally charged with a felony. Indeed, the District
Attorney referred the case declined to press charges against E.F., felony or otherwise.
The school introduced numerous screenshots of E.F.’s music video to establish merely
that E.F. appeared in the video holding “what appeared to be a handgun or prop-style
gun.” The school’s witnesses denied that the video depicted E.F, engaging in any drug
transactions, possessing a real weapon, or committing any acts of violence, None of the
school’s witnesses would opine on whether E.F. wielded a real or a prop gun in the music
video, but all conceded that possession of a prop gun for artistic purposes was not a
felony.

Further, even assuming the school could establish that E.F,’s conduct in his music
video were punishable as a felony, the record does not support a finding that E.F.’s
conduct constituted a danger or disruption to the LHS environment. The State Board has
held that “pure speculation alone cannot support” disciplinary consequences for off-
campus conduct. Zyrone B, v. Houston Cnty, Bd. of Educ., Case No. 1994-6 (Ga. SBE,
April 1994), Nor can the school rely solely on “the judgment of the principal that the
student’s presence in the school would be disruptive, which was presented without any
proof.” B.E. v. Bartow Cnty. Bd. of Educ., Case No. 2014-29 (Ga. SBE, March 2014);
accord William JE. v. Griffin-Spalding Bd. of Educ,, Case No. 1996-7 (Ga. SBE, May
1996) (reversing expulsion where student was criminally charged with two drug and one
firearm felonies during summer break and “the only evidence that the Student represents
a threat to other students or staff was the principal's feeling that such a threat existed”).

 
Case 3:19-cv-00141-TCB Document 14-2 Filed 10/21/19 Page 10 of 21

Dr. Brian Shumate
September 23, 2019
Page 4 of 7

As in Tyrone B., B.E., and William J.E., the sole evidence in this case that E.F. posed a
threat to LHS students, staff, or property was Principal White’s uncorroborated opinion,
And as in those cases, that opinion does not provide evidence sufficient to support a
guilty finding on an off-campus conduct charge. Cf C.B. v. Marietta City Bd. of Educ.,
Case No, 2012-02 (Ga. SBE, Oct. 2011) (upholding expulsion with option of alternative
school where student was charged with aggravated rape off-campus and news media
arrived at school to covert the story, disrupting school activities).

As such, the Tribunal’s finding on charge 12.08, “outside conduct,” must be
reversed,

d. LHS failed to meet its burden to establish that E.F. violated the TCSS
policy on “gang activity.”

The TCSS Student Behavior Code prohibits “active[] participat{ion] in any street
gang with knowledge that its members engage in or have engaged in a pattern of gang
activity and who willfully promotes, furthers, or assists in any criminal conduct or
violation of school rules, or represents himself or herself as being a gang member.” Any
evidence related to E.F.’s purported gang membership was pure speculation based solely
on a three-minute hip-hop video, and was thus wholly insufficient to establish a single
element of this provision. See Tyrone B. v. Houston Cnty, Bd. of Educ., Case No. 1994-6
(Ga. SBE, April 1994) (“Pure speculation alone cannot support the permanent expulsion
of a student”).

First, the school failed to establish that E.F. actively participated in any street
gang or represented himself as a gang member. In fact, the school’s sole witness on
E,F.’s purported gang affiliations, LaGrange Police Investigator Jarrod Anderson,
explicitly and repeatedly refused to characterize E.F, as a gang member. Investigator
Anderson would only go so far as to say that E.F, manifested an “outward affiliation”
with a criminal street gang, comparing this behavior to wearing a sports jersey. E.F,’s
mother denied his gang involvement and described him as an “artist” actively pursuing a
rap career. In the context of a hip hop video, posturing and gestures cannot, without
more, support a conclusion that a teenage boy and aspiring rap artist is a gang member.!

The school also failed to establish that E.F. willfully promoted, furthered, or
assisted in any criminal conduct or violation of school rules, The school’s witnesses
conceded repeatedly that the video did not depict any violence, drug purchases, or
assault. No witness offered conclusive evidence that E.F. carried a real gun. Absent a
violation of school rules or allegation of criminal conduct, a student cannot be expelled
for “gang activity.” Compare R.B, v. Muscogee Cnty, Bd, of Educ., Case No. 2006-35
(Ga, SBE, April 2006) (finding that evidence supported charge of gang activity where
student was engaged in fight with other students on school grounds, was alleged to have a

 

| Hip-hop] is a work of poetry, It is told .., in the style of rap music, which is (in)famous for its
exaggerated, sometimes violent rhetoric, and which uses language in a variety of complex ways. It is not
intended to be taken literally, something that a reasonable listener with even a casual knowledge of rap
would understand,” Knox v. Commonwealth of Pennsylvania, 190 A.3d 1146 (2018), Brief of Amicus
Curiae Michael Render (“Killer Mike"), Erik Nielson, and Other Artists and Scholars in Support of
Petitioner, 2019 WL 1115837 (U.S.), 19.

 

 
Case 3:19-cv-00141-TCB Document 14-2 Filed 10/21/19 Page 11 of 21

Dr. Brian Shumate
September 23, 2019
Page 5 of 7

real weapon, wore a red flag under his shirt, and admitted he was a member of the Bloods
Nation),

Finally, the School Behavior Code explicitly requires that the student alleged to
have actively participated in a gang have “knowledge that its members engage in or have
engaged in a pattern of gang activity.” The school did not present any evidence that E.F.
possessed the requisite knowledge of criminal gang activity.

- Because no evidence supports the Tribunal’s finding on charge 7.10, “gang
activity,” it must be reversed.

e, The guilty finding violates E.F.’s First Amendment Rights

It is well-settled that public school students do not “shed their constitutional rights
to freedom of speech or expression at the schoolhouse gate.” Tinker v. Des Moines Indep.
Cmty. Sch, Dist,, 393 U.S. 503, 506 (1969). Courts since Tinker have measured this
freedom against schools’ need for “flexibility to control the tenor and contours of student
speech within school walls or on school property.” Boim v. Fulton Cty. Sch. Dist., 494
P.3d 978, 982 (1 1th Cir. 2007) (emphasis added), But local boards of education generally
do not exercise authority over off-campus misconduct. S.B. v. Henry Cnty. Bd. of Ed.,
Case No. 2018-12. (Ga. SBE, Feb. 2018). This circuit has held that schools may only
proscribe off-campus expression under Zinker when “this conduct would foreseeably
create a risk of substantial disruption within the school environment ... [and] might also
reach campus,” Doe v. Valencia Coll., 903 F.3d 1220, 1231 (11th Cir. 2018).

Here, the school provided no evidence, beyond unsubstantiated speculation, that
E.F.’s conduct posed a “substantial disruption” to the school environment. The music
video did not occur on school grounds or at a school sanctioned event. Cf Morse v,
Frederick, 551 U.S. 393, 402 (2007) (finding disciplinary action appropriate where
student brought banner promoting illegal drug use to school field trip). E.F. did not bring
the video to or distribute it on campus. Cf Boim, 494 F.3d at 985 (upholding disciplinary
action where student openly displayed short story about shooting other students on
campus). The video did not threaten or even mention any school officials or other
employees. Cf Bell, 799 F.3d at 392 (affirming expulsion where students posted amateur
rap video explicitly threatening, harassing, and intimidating, by name, specific football
coaches and other school employees). The video posed no foreseeable risk of substantial
disruption to the school environment.

Thus, LHS is without authority to take disciplinary action against E.F. for actions
that occurred off-campus and which would not foreseeably disrupt the school’s
educational function, To expel E.F. for posting a hip-hop video would cause a substantial
chilling effect on his freedom of expression. For these reasons, the Tribunal’s decision
violates E,F.’s First Amendment rights.

II, Conclusion
For the foregoing reasons, the Tribunal’s decision was contrary to state and

federal law and unsupported by any evidence. E.F, respectfully request that it be
reversed,

 
Case 3:19-cv-00141-TCB Document 14-2

Dr, Brian Shumate
September 23, 2019
Page 6 of 7

   

Homero Leon
Attorney at Law

CC: Errin Ford
Deshae Ford
John Taylor

Filed 10/21/19 Page 12 of 21

 
Case 3:19-cv-00141-TCB Document 14-2 Filed 10/21/19 Page 13 of 21

ae a a a

a aren BOARD OF EDUCATION
m Kirk Hancock, Chair

Rev. Allen Simpson, Vice Chair
Brandon Brooks

 

 

Joe Franklin

Troup County School System Becky Grubbs
Cathy Huni

Your Future Starts Today Tanya Jones-Cameron

DECISION OF TROUP COUNTY BOARD OF EDUCATION

he
LaGrange High School

DOB: QM (1 7-years-old)
CASE: 003-46636-2

The appeal of MM having come before the Troup County Board of Education at
a special meeting on September 23, 2019, pursuant to a written notice of appeal filed by his
attorney, Mr. Eugene Choi, and received by the Troup County Board of Education on September

9, 2019; and

The Troup Board of Education having heard oral argument on behalf of [EE
from his attorney, Mr. Homero Leon, and oral argument on behalf of Mr. Alton White, Principal
of LaGrange High Schoo! from School Board Attorney, Mr. John Taylor; and the Troup County
Board of Education having considered the record of the disciplinary hearing before a tribunal of
the Troup County Board of Education, on September 23, and the decision of the Disciplinary
Hearing Tribunal, dated September 4, 2019.

Now, therefore, the Troup County Board of Education does hereby affirm the decision of the
Disciplinary Hearing Tribunal, dated September 4, 2019, and the discipline imposed on J

 . in all aspects as outlined hereafter:

1. SE is expelled from LaGrange High School and the Troup
County School System for the remainder of the first semester of the 2019-

2020 school year.

2. While expelled, MM may not attend or participate in any
curricular or extra-curricular activities sponsored by LaGrange High School or

the Troup County School System.

3. [ER is assigned to The HOPE Academy for the second
semester of the 2019-2020 school year.

  

Dr. Brian T. Shumate, Superintendent of Schools

Shumatebt@troup.org / troup.org _— —_—
100 North Davis Rd, Building C/ LaGrange, Georgia 30241 =) >
Office: 706.812.7900 / Fax: 706-812-7904 ,
Case 3:19-cv-00141-TCB Document 14-2 Filed 10/21/19 Page 14 of 21

Errin Deshaad Ford
September 24, 2019
Page 2 of 2

4. While assigned to The HOPE Academy, i may not attend
or participate in any curricular or extra-curricular activities sponsored by
LaGrange High School or the Troup County School System.

5. BER Wil! be eligible to return to his zoned school upon
completion of his assignment to The HOPE Academy and with a favorable
recommendation from the principal and staff of The HOPE Academy.

This 24" day of September, 2019.

Ttodancwe
J, Kak Hancock, Chairman
Troup County Board of Education

cc; i, Student
Ms. Deshae Ford, Parent

Ms. Sara Ford, Guardian

Mrs. Jacqueline Jones, Director of Student Services

Mr. John M. Taylor, Attorney for Troup County School System
Mr. Homero Leon, Attorney for Errin Deshaad Ford
Case 3:19-cv-00141-TCB Document 14-2 Filed 10/21/19 Page 15 of 21

BOARD OF EDUCATION
Kirk Hancock, Chair

Rev. Allen Simpson, Vice Chair

 

 

Brandon Brooks

Joe Franklin

Troup County School System Becky Grubbs
Cathy Hunt

Your Future Starts Today Tanya Jones-Cameron

September 24, 2019

Ms. Deshae Ford, Mother
Ms. Sara Ford, Guardian

"Tee

SS Tas

(SRSTRAES Frere ae ea

RE: Decision Appeal - Disciplinary Tribunal dated September 23, 2019

Dear Ms. Ford and

The Troup County Board of Education, at a special meeting of September 23, 2019, affirmed the
decision of the Disciplinary Hearing Tribunal, dated September 4, 2019, in all aspects. A copy
of the appeal decision of the Troup County Board of Education dated September 24, 2019 is
enclosed herewith.

You are advised that you have the right to appeal the decision of the Troup County Board of
Education to the State Board of Education. The appeal must be filed in writing to me within
thirty (30) days of the date of the decision of the Troup County Board of Education.
Specifically, you are advised that O.C.G.A. § 20-2-1160 in part provides as follows:

(b) Any party aggrieved by a decision of the local board rendered on a contested issue
after a hearing shall have the right to appeal therefrom to the State Board of
Education. The appeal shall be in writing and shall distinctly set forth the question in
the dispute, the decision of the local board, and a concise statement of the reasons
why the decision is complained of; and the party taking the appeal shall also file with
the appeal a transcript of testimony certified as true and correct by the local school
superintendent. The appeal shall be filed with the superintendent within 30 days of
the decision of the local board and within ten days thereafter it shall be the duty of
the superintendent to transmit a copy of the appeal together with the transcript of
evidence and proceedings, the decision of the local board, and other matters in the
Jile relating to the appeal to the state board. The state board shall adopt regulations
governing the procedure for hearings before a local board and proceedings before it.

Dr, Brian T. Shumate, Superintendent of Schools

shumatebt@troup. org / troup.org Pa
100 North Davis Rd, Building C / LaGrange, Georgia 30241 q i cS

Office: 706.812.7900 / Fax: 706-812-7904
Case 3:19-cv-00141-TCB Document 14-2 Filed 10/21/19 Page 16 of 21

Errin Deshaad Ford
September 24, 2019
Page 2 of 2

For your information a complete copy of O.C.G.A. § 20-2-1160 is enclosed herewith.

Sincerely,

ons PD binbe

Brian T. Shumate, Ph.D.
Superintendent

cc: Dr. Jacqueline Jones, Director of Student Services
Mr. Alton White, Principal, LaGrange High School
Mr. John Taylor, Attorney for Troup County School System
Mr. Homero Leon, Attorney for Errin D. Ford
Case 3:19-cv-00141-TCB Document 14-2 Filed 10/21/19 Page 17 of 21

LexisNexis

Georgia General Assembly More v

Document: O.C.G.A. § 20-2-1160

< Previous Next>

O.C.G.A. § 20-2-1160

Copy Citation

Current through the 2019 Regular Session of the General Assembly

GA - Official Code of Georgia Annotated TITLE 20.
EDUCATION CHAPTER 2. ELEMENTARY AND SECONDARY
EDUCATION ARTICLE 25. SCHOOL LAW TRIBUNALS: APPEALS

§ 20-2-1160. Local boards to be tribunals to determine
school law controversies; appeals; special provisions for
disabled children

(a) Every county, city, or other independent board of education shall constitute a
tribunal for hearing and determining any matter of local controversy in reference to
the construction or administration of the school law, with power to summon
witnesses and take testimony if necessary. When such local board has made a
decision, it shall be binding on the parties; provided, however, that the board shall
notify the parties in writing of the decision and of their right to appeal the decision to
the State Board of Education and shall clearly describe the procedure and
requirements for such an appeal which are provided in subsection (b) of this Code
section.

(b) Any party aggrieved by a decision of the local board rendered on a contested
issue after a hearing shall have the right to appeal therefrom to the State Board of
Education. The appeal shall be in writing and shall distinctly set forth the question in
dispute, the decision of the local board, and a concise statement of the reasons why
the decision is complained of; and the party taking the appeal shall also file with the
Case 3:19-cv-00141-TCB Document 14-2 Filed 10/21/19 Page 18 of 21

appeal a transcript of testimony certified as true and correct by the local school
superintendent. The appeal shall be filed with the superintendent within 30 days of
the decision of the local board, and within ten days thereafter it shall be the duty of
the superintendent to transmit a copy of the appeal together with the transcript of
evidence and proceedings, the decision of the local board, and other matters in the
file relating to the appeal to the state board. The state board shall adopt regulations
governing the procedure for hearings before the local board and proceedings before
it. The state board may affirm, reverse, or remand the local board decision or may
refer the matter to mediation.

(¢c) Where an appeal Is taken to the state board, the state board shall notify the
partles in writing of its decision within 25 days after hearing thereon and of their
right to appeal the decision to the superior court of the county wherein the local
board of education is located and shall clearly describe the procedure and
requirements for such an appeal which are provided In this subsection and in
subsection (d) of this Code section. Any party aggrieved thereby may appeal to the
superior court of the county wherein the local board of education is situated. Such
appeal shall be filed in writing within 30 days after the decision of the state board.
Within ten days after filing of such appeal, it shall be the duty of the State School
Superintendent to transmit to the superior court a copy of the record and transcript
sent up from the local board as well as the decision and any order of the state board,
certifled as true and correct.

(d) The following form shall be sufficient for an appeal:

"In re

hereby appeals to the from the decision of
rendered in the above-stated matter on.

This day of, ."

(e) Neither the state board nor the superior court shall consider any question in
matters before the local board nor consider the matter de novo, and the review by
the state board or the superlor court shall be confined to the record. In the superior
court, the appeal shall be determined by the judge sitting without a jury.

(f) The procedures provided in subsections (a) through (e) of this Code section shall
not be applicable to disabled children when a hearing is necessary to decide a
complaint made under the federal Education for All Handicapped Children Act of
1975. The state board shall promulgate by rules and regulations an impartial due
process procedure for hearing and determining any matter of local controversy in
reference to the construction or administration of the school law with respect to
disabled children as such term is defined by the state board. Any tribunal which the
state board shall empower to hear such cases shall have the power to summon
witnesses and take testimony as such tribunal deems It necessary. In promulgating
such rules and regulations, the state board shall consult with local boards of
education and other local school officials in order to establish procedures required by
this subsection which will coordinate, to the extent practicable, with the
administrative practices of such local boards.
Case 3:19-cv-00141-TCB Document 14-2 Filed 10/21/19 Page 19 of 21

History

Ga. L. 1919, p. 288, § 85; Code 1933, § 32-910: Ga, L. 1947, p. 1189, §§ 1, 3a;
Ga, L. 1961, p. 39, § 1; Ga. L. 1969, p. 708, § 1; Ga. L. 1977, p. 875, § 1; Ga. L.
1980, p. 1508, § 1; Ga. L, 1986, p. 216, § 1; Ga. L. 1992, p. 6, § 20; Ga. L. 1993,
p. 1279, § 13.1; Ga. L. 1995, p. 1302, § 14; Ga. L. 1999, p. 81, § 20; Ga. L. 2015,

p. 1376, § 39/HB 502.

OFFICIAL CODE OF GEORGIA ANNOTATED
Copyright 2019 by The State.of Georgia All rights reserved.

< Previous Next>
Copyright
About Privacy Terms & sgn | PPOe
isNexis® Palicy Conditions Out exe Nene.
LexisNexis' All rights

reserved.
Case 3:19-cv-00141-TCB Document 14-2 Filed 10/21/19 Page 20 of 21

‘canewiuanecuan  GLORGIA LEGAL SERVICES PROGRAM®

RICHARD AM. RUFOL
MANAGING ATTORNEY ‘

Net ndinitted in Georgi
Sanne ASE PIEDMONT REGIONAL OFFICE mane

7 BY ¥, ANDF! oper “Pre i yi
HR een 104 MARIETTA STREET, N.W, SUITE 240 SUTORMOREETOCERERE.
MANAGE ATLANTA, GEORGIA 30303-2743 COUNSEL
EUGENE CHO! (404) 894-7707 FAX (404) 463-1584 DOARD OF DIRECTORS
Ee Ee RIGUUT (404) 563-7715 (auto altendant) TERETE ne ea
WHITNEY KNOX LEI 1-800- 822-5391 (for clients only) SETH BRUCKNER
SUPERVISING ATTORNEYS + VICE PRESIDENT
‘TDD 1-800-255-0056 PATRICK DAVENPORT, ESQ.
. VICE PRESIDENT
NST serene Mi. PAYB MICCORD,
’ aL TREASURER
JAICIRA me TENNEL1, LOCKETT, ESQ.
Tow ; SECRETARY
STAFE ATTORNEYS b 50 WILLIAM H, “BERT GREGORY, I
SARALLE, MOORE ctober | 1 eee
SENIOR PARALLOAL 0 to g ; 9 DA tL be oti
ELISE BROWN oe

VICTIMS OF CRIME NAVIGATOR

Dr. Brian Shumate, Superintendent
Troup County School District

100 North Davis Road

LaGrange, GA 30241

Via kmail and Certified Mail:
Re: E.F. Appeal to the State Board of Education
Dear Dr. Shumate,

Our office represents [MM]. We are writing to appeal the decision issued by the
Troup County Board of Education on September 24, 2019, affirming the decision issued
by the Disciplinary Hearing Officer on September 4, 2019. We appeal the decision on the
grounds that it is arbitrary and capricious, contrary to law, unsupported by any evidence,
and in violation of J’s ctuc process and First Amendinent rights.

We request that an expedited copy of the complete record be delivered to my office,
including transcripts of both the Tribunal and the hearing before the Troup County Board
of Education, and that any fees be waived pursuant to Ga, Comp. R, & Regs. 160-1-3-
.04(4)(b)-(c). Please deliver the record to me as soon as it is available, by email to
kbuchanan@elsp.org, or via overnight mail to the address above.

We request thal this appeal be processed expeditiously with the State Board of Education.
We also request that oral arguments be scheduled before the State Board of Education
and that time be provided to submit briefs in support of the appeal.

If you have any questions pertaining to this appeal, please do not hesitate to contact me at
(404) 563-7715, ext. 1632,

Sincerely,

ee SS
—

SS _— >

i —————
Kamala N. Buchanan
Counsel for ELV,

   

=all Lsc Serves: Bartow, Carroll, Coweta, Douglas, Fayette, Floyd, Gordon, Haralson, tleard, Henry, Newtan,
[]FR Aes Paulding, Palk, Rockdale and Spalding
AN AFFIRMATIVE ACTION/EQUAL OPPORTUNITY EMPLOYER MULVEY

 
Case 3:19-cv-00141-TCB Document 14-2 Filed 10/21/19 Page 21 of 21

Dr. Brian Shumate
October 1, 2019
Page 2 of 2

Attorney at Law
GA Bar No. 121626

co} Deshae Ford

ai
John Taylor

 

 
